Citation Nr: 0720568	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2002 until 
November 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In November 2005, the 
undersigned Veterans Law Judge held a hearing regarding the 
issue on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's left ear hearing loss was initially manifested in 
active service.

2.  There is no competent evidence of current right ear 
hearing loss; the most recent VA examination of record showed 
normal right ear hearing.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310(a) (2006). 

2.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.10(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. § 
1110, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Secondary service connection claims are 
separate and distinct from direct service connection claims.  
Harder v. Brown, 5 Vet. App. 183 (1993).

In claims for benefits, VA shall consider all lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (stating that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Although the examiner who conducted the December 2003 VA 
examination concluded that the veteran did not suffer from 
hearing loss, the examination showed speech recognition 
scores of 92 percent bilaterally.  Additionally, the 
veteran's service medical records disclose evidence of 
decreased hearing acuity in the left ear between audiogram 
examinations taken in August 2002 and September 2002.  In 
February 2004, the RO granted service connection for left 
tympanic membrane perforation and assigned a noncompensable 
rating.  The veteran asserts that his hearing worsened when 
his tympanic membrane was perforated in service.  Therefore, 
in May 2006, the Board remanded the issue for a medical 
opinion.

In August 2006, a VA examiner diagnosed the veteran with 
normal hearing in the right ear but mild conductive hearing 
loss in the left ear.  The examiner stated that, in his 
professional opinion, the left ear hearing loss was at least 
as likely as not (50/50 probability) caused by or a result of 
residuals of tympanic membrane perforation.  The examiner 
further stated the evidence reveals that the veteran reported 
for military duty with an intact left eardrum and shortly 
afterwards was found to have an eardrum perforation.  The 
examiner noted that the perforation occurred during military 
service but the cause of the perforation itself could not be 
discernable from the veteran's records.  Based on the 
examiner's opinion, service connection for left ear hearing 
loss is warranted.  It is recognized that there is some 
indication that the veteran may have had problems hearing 
prior to service; however, in the absence of clear and 
unmistakable error showing preservice hearing loss the 
veteran is presumed to have been in sound condition at the 
time of entry.  38 C.F.R. § 3.304(b).  

With regard to the right ear, as previously stated, a valid 
service connection claim requires competent evidence of a 
current disability.  In this regard, the audiology testing in 
August 2006 showed that hearing in the right ear failed to 
meet the definition of hearing loss as set forth in 38 C.F.R. 
§ 3.385.  Therefore, the veteran's service connection claim 
for right ear hearing loss cannot be granted.  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has right ear hearing loss 
that is related to his active service, and therefore, service 
connection for right ear hearing loss is denied.  However, as 
stated above, service connection for left ear hearing loss is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Jan. 2003).  In a June 2006 letter, the veteran 
was also advised of potential disability ratings and an 
effective date for any award as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded a VA examination.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


